IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10327
                         Summary Calendar



ARABIAN SHIELD DEVELOPMENT COMPANY,

                                         Plaintiff-Appellant,

versus

CENTRAL INTELLIGENCE AGENCY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-624-BD
                       --------------------
                         January 28, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Arabian Shield Development Company appeals the district

court’s order granting the CIA’s motion for summary judgment.

Arabian Shield sought judicial review of the CIA’s decision

denying Arabian Shield’s requests for information under the

Freedom of Information Act, 5 U.S.C. § 552 (FOIA).     The CIA

denied the requests because it determined that the fact of the

existence or nonexistence of the requested information was

classified pursuant to Executive Order 12958, and would relate

directly to information concerning intelligence sources and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-10327
                                -2-

methods which the Director of Central Intelligence has the

responsibility to protect from disclosure pursuant to the

National Security Act of 1947, 50 U.S.C. § 403(d)(3).   Thus, the

information was exempt from disclosure under FOIA §§ 552(b)(1)

and (b)(3).

     We have reviewed the record and find no reversible error.

Arabian Shield has not shown that the district court erred in

concluding that the CIA had met its burden of establishing an

exemption under FOIA § 552(b)(1).   See 5 U.S.C. § 552(a)(4)(B).

Nor has Arabian Shield shown that the district court erred in

concluding that the information was exempt from disclosure under

FOIA § 552(b)(3).   See Knight v. CIA, 872 F.2d 660 (5th Cir.

1989).

     AFFIRMED.